Citation Nr: 9932135	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  95-17 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for depression, claimed 
as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1974 to April 
1977.  

This matter arises from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefits sought.  The veteran 
filed a timely appeal, and the case has been referred to the 
Board of Veterans' Appeals for resolution.  

Initially, the Board notes that the veteran had previously 
filed claims for individual unemployability under 38 C.F.R. 
§ 4.16 (1999) and for permanent and total disability pursuant 
to 38 C.F.R. § 3.340 (1999).  However, the Board observes 
that these issues have not been prepared for appellate review 
and will not be considered at this time.  In addition, the 
Board notes that the veteran underwent a sex-change operation 
following active service.  During service, the veteran was 
female, and is currently configured as a male.  Accordingly, 
when reference is being made to events transpiring during 
service, the veteran will be referred to as a female.  The 
veteran will be referred to as a male with respect to events 
occurring after service.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a diagnosis of 
a left knee disorder.  

2.  Service connection is currently in effect for a left 
ankle disorder, for a right knee disorder, and for bilateral 
mastalgia.  

3.  The veteran is currently diagnosed with "situational 
depression," among several other psychiatric disorders.  

4.  There is medical evidence of a nexus between the 
veterans' "situational depression" and his service-
connected disabilities.  

CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for a left 
knee disorder is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  

2.  The veteran's claim for service connection for 
depression, claimed as secondary to his service-connected 
disabilities, is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Left Knee Disorder

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  The threshold question which must 
be answered in this case is whether the veteran has presented 
a well-grounded claim for service connection.  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  In this regard, the 
veteran has the "burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boek v. Brown, 6 Vet. App. 14, 
17 (1993).  

To establish that a claim for service connection is well 
grounded, the claimant must satisfy three elements.  First, 
there must be evidence of an incurrence or aggravation of an 
injury or disease in service.  Second, there must be 
competent, (i.e. medical) evidence of a current disability.  
Third, there must be evidence of a nexus or link between the 
in-service injury or disease and the current disability, as 
shown through the medical evidence.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  Lay or medical evidence, as 
appropriate, may be used to substantiate the service 
incurrence.  See Caluza v. Brown, 6 Vet. App. 489, 507 
(1995); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Alternatively, a claim may be well grounded based on the 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

The veteran currently maintains that he sustained a left knee 
disorder during active service.  The veteran's service 
medical records show that in August 1975, she sustained 
injuries resulting in an internal derangement of the right 
knee and a left ankle injury, following a motorcycle 
accident.  Over time, the severity of these residuals 
increased to the point where the veteran was no longer able 
to perform her duties, and she was granted a medical 
discharge in April 1977.  An examination report dated in 
September 1976 notes that her left knee was within normal 
limits.  A treatment note dated in December 1976 appears to 
indicate complaints of pain in the left knee and left ankle, 
but does not state any physical findings with respect to the 
left knee.  All other service medical records only address 
the veteran's right knee and left ankle injuries.  

The veteran underwent a VA rating examination in July 1980 in 
which he complained of left knee pain.  No physical or 
functional abnormalities, with respect to his left knee, were 
noted on examination.  However, the muscle tissue in the 
veteran's lower left leg was noted to have atrophied.  The 
examiner concluded with a diagnosis of a painful left knee by 
history, intermittently symptomatic.  The veteran underwent 
subsequent VA rating examinations in September 1981 and in 
May 1985 which also noted that he had atrophy of the calf 
muscle in his left leg.  However, neither examination report 
addressed the veteran's left knee.  

In support of his claim, the veteran submitted 
contemporaneous clinical treatment records dating from May 
1977 through May 1998.  These records primarily address the 
veteran's left ankle and right knee disabilities.  A 
treatment record dated in January 1992 shows, to the extent 
legibility permits, that the veteran had some mild laxity and 
a positive anterior drawer sign in his left knee.  However, 
none of the evidence of record suggested a relationship 
between this problem and the veteran's active service.  
Subsequent VA rating examination reports, such as that dated 
in May 1998, fail to note any present disability with respect 
to the left knee although atrophy of the left calf, secondary 
to the veteran's left ankle disorder, is indicated.  

The Board has evaluated the above-discussed evidence, and 
concludes that the veteran has not submitted evidence of a 
well-grounded claim for service connection for a left knee 
disorder.  None of the medical evidence submitted in support 
of his claim for service connection shows that he currently 
has a left knee disorder which is related to his active 
service or to injuries sustained therein.  Absent medical 
evidence showing that the veteran currently has a left knee 
disorder which was incurred in service, his claim for service 
connection must be denied as not well grounded.  The Board 
notes that VA rating examination reports, as discussed, 
indicate that the veteran has atrophy of the calf-muscle 
tissue on the veteran's lower left leg which is characterized 
as being secondary to his service-connected left ankle 
disability.  However, the veteran has not filed a claim for 
service connection for atrophy of the muscle tissue of the 
left calf, and such issue is not currently before the Board.  

In addition, lay statements by the veteran that he currently 
has a left knee disorder which was incurred in service do not 
constitute medical evidence.  As a lay person, lacking in 
medical training and expertise, the veteran is not competent 
to address an issue requiring an expert medical opinion, to 
include a medical diagnosis or opinion as to medical 
etiology.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  In 
short, absent a medical opinion that the veteran has a left 
knee disorder that was incurred in service, either through 
direct causation or as a result of his service-connected 
right knee or left ankle disabilities, his claim is not well 
grounded, and must be denied on that basis.  

For the above reasons, it is the decision of the Board that 
the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection for a left knee disorder.  The Board has not been 
made aware of any additional evidence which is available 
which could serve to well ground the veteran's claim for 
service connection.  As the duty to assist is not triggered 
here by a well-grounded claim, the Board finds that the VA 
has no obligation to assist the veteran in the development of 
his claim.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, supra; Grivois 
v. Brown, 6 Vet. App. 136 (1994).  The Board also views its 
discussion as sufficient to inform the veteran of the 
evidence necessary to complete a well-grounded claim for 
service connection for a left knee disorder.  See Robinette, 
8 Vet. App. at 77-78.  

II.  Depression, Claimed as Secondary to Service-Connected 
Disabilities

Service connection may be granted for a disability resulting 
from a disease or injury that was incurred in or aggravated 
by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
a disability shown to be proximately due to or the result of 
a service-connected disorder.  See 38 C.F.R. § 3.310 (1999).  
This regulation has been interpreted by the United States 
Court of Appeals for Veterans Claims (Court) to allow service 
connection for a disorder which is either caused or 
aggravated by a service-connected disorder.  See generally 
Allen v. Brown, 7 Vet. App. 439 (1995).  

As noted above, to establish that a claim for service 
connection is well grounded, a veteran must demonstrate 
"medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Epps, 126 F.3d at 1468-
69; Caluza, 7 Vet. App. at 506; see also Grottveit, 5 Vet. 
App. at 93.  

In August 1992, the veteran underwent a VA rating 
examination.  The examiner concluded with a diagnosis of 
"situational depression" that was incurred as a result of 
his service-connected left ankle and right knee disabilities.  
While it is unclear whether "situational depression" is a 
term indicating an acute or chronic disorder, the Board finds 
that given the diagnosis and opinion contained in the report 
of the August 1992 VA rating examination, that the veteran's 
service-connected left ankle and right knee disabilities 
contributed to his depression the Board concludes that the 
veteran has submitted a well-grounded claim for service 
connection.  This evidence establishes the required currently 
diagnosed medical disorder and the required nexus between 
that disorder and the veteran's service-connected 
disabilities.  


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a left knee disorder is denied.  

The claim for service connection for depression, claimed as 
secondary to service-connected disabilities, is well 
grounded.  


REMAND

In August 1992, the veteran underwent a VA rating examination 
in which he claimed to be very depressed secondary to his 
service-connected disabilities.  These disabilities include 
residuals of left ankle and right knee injuries, and 
bilateral mastalgia.  With respect to the issue on appeal, 
the examiner concluded with a diagnosis of "situational 
depression" secondary to the veteran's left ankle and right 
knee disabilities, in addition to his inability to perform 
the jobs in which he was formerly employed due to those 
disabilities.  The examiner stated that the veteran appeared 
to have significant psychiatric problems related to his 
polysubstance abuse and sex-change operation(s).  However, 
she stated that she felt that the veteran's physical pain and 
overall medical condition were sufficient to cause some 
distress and an inability to cope in light of the veteran's 
underlying medical illnesses.  She stated that it was her 
opinion that the veteran's service-connected left ankle and 
right knee disorders contributed "to a mild degree" to the 
veteran's depression.  

In any event, given the diagnosis contained in the report of 
the August 1992 rating examination suggesting a link between 
diagnosed "situational depression," and in light of all 
other psychiatric treatment records and examination reports 
which fail to suggest such a nexus, the Board finds that 
additional development of the case is necessary.  
Specifically, the veteran should be scheduled to undergo an 
additional VA rating examination to determine the nature and 
etiology of any psychiatric disorders which may be present.  
The examiner should indicate whether the diagnosis 
"situational depression" represents an acute or chronic 
psychiatric disorder.  The examiner should also reconcile any 
opinions contrary to that contained in the report of the 
August 1992 examination report.  Thereafter, the veteran's 
claim for service connection should be readjudicated in light 
of all the relevant evidence.  

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, the case is REMANDED to the RO for the 
following action:  

1.  After obtaining any necessary 
authorization, the RO should obtain and 
associate with the claims file all 
available clinical treatment records 
pertaining to the veteran's depression, 
dated since the time of the last request 
for such records.  

2.  Upon completion of the above 
development, the veteran should be 
scheduled to undergo a VA rating 
examination to determine the nature, 
etiology and severity of the veteran's 
diagnosed depression.  Specifically, the 
examiner is requested to offer an opinion 
as to whether the veteran's service-
connected disabilities have resulted in 
his diagnosed "situational depression" 
or other psychiatric disorders.  The 
examiner should also indicate whether 
"situational depression" is an acute or 
chronic disorder.  If it is determined 
that the veteran's service-connected 
disabilities did cause or contribute to 
any depression or other psychiatric 
disorder, the examiner is requested to 
offer an opinion with respect to the 
extent to which those service-connected 
disabilities contributed to his 
depression or other psychiatric disorder, 
relative to other causes.  If such 
determinations cannot be made, the 
examiner should so state.  In addition, 
the veteran's claims folder should be 
made available to the examiner for review 
in advance of the scheduled examination.  
Also, the examiner should review the 
report of the August 1992 rating 
examination.  If his or her findings 
differ from those findings reached in the 
August 1992 rating examination, the 
examiner should offer a full explanation 
for any such differences.  The examiner 
should include a complete rationale for 
all opinions expressed.  

3.  The RO should then adjudicate the 
issue of service connection for 
depression, claimed as secondary to 
service-connected disabilities, taking 
into account all relevant evidence.  If 
the determination remains unfavorable to 
the veteran, he and his attorney should 
be furnished with a supplemental 
statement of the case, and provided an 
opportunity to respond prior to referring 
the case back to the Board for further 
action.  


The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of this case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered with his current 
appeal.  No action is required of the veteran until he is 
notified.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

